DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application 14/211,026, now USPN 9,962,254, which claims priority from provisional application 61/860,822 filed 07/31/2013 and provisional application 61/782,385 filed 03/14/2013.

Status of Claims
Claims 42-44, 47-51, 55-57, and 61-68 are pending and present for consideration.
Claims 1-41, 45, 46, 52-54, 58-60, and 69-88 have been cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 42-44, 47-51, and 62-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9-11, 20, and 31-34 of USPN 9,962,254 B2 in view of Bubb et al. (Bubb) US 2006/0079852 A1.  Claims 1, 2, 4, 5, 9-11, 20, and 31-34 disclose the invention substantially as claimed except for a two-part backing layer comprising a peripheral backing layer releasably adhered to the overlapping portion and a central backing layer disposed over the skin contacting surface. Bubb teaches (Figure 31 and [0149]) a two-part backing layer (602) comprising a peripheral backing layer (612) releasably adhered to the overlapping portion and a central backing layer (614) disposed over the skin contacting surface, in the same field of endeavor, for the purpose of maintaining the sterility of the dressing until usage and fastening the wound dressing to the skin of 


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejections of Claims 57 and 69 under 35 U.S.C. 112(b) set forth in the non-final rejection dated 11/23/20 have been withdrawn. However, Applicant’s amendments have necessitated a new rejection under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation “…wherein the peripheral backing layer is configured to remain on the sealing layer when the substrate is positioned in the skin graft harvester…” in lines 1-3. Claim 68 is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 42-44, 47, 48, 64, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bubb et al. (Bubb) US 2006/0079852 A1 (the reference was provided in the IDS dated 05/10/18.)
Regarding Claim 42, Hall discloses the invention substantially as claimed being (Figures 1-8; [0032]-[0037]) an absorbent substrate for transplanting a skin graft, comprising: 
an absorbent material (dressing 120) having a skin contacting surface (121) adapted to contact at least one excised skin graft and engage said graft for removal from a donor site ([0036] discloses that the surface 121 may comprise a gel configured to retain the skin tissue particles by adhering the particles to the layer);
a sealing member (the Examiner is interpreting portions 111 and 112 of the housing 110 as well as the seal 150 to be the claimed sealing member) surrounding and defining an enclosure 
wherein at least a portion of the skin contacting surface (121) of the absorbent material (120) is porous to capture fluids ([0036] discloses: “[A]s shown in FIG. 6, device 100 has been placed on a donor site 200 such that needles 130 are in contact with the skin tissue at donor site 200 and seal 150 has sealed the area of donor site around needles 130.  Referring now to FIG. 7, a negative pressure source (in fluid communication with device 100 via aperture 140) has been operated to provide a negative pressure to device 100.  With negative pressure applied, tissue from donor site 200 is drawn into needles 130 to a controlled depth so that the tissue extends through needles 130 and to surface 121 of dressing 120.”)
However, Hall does not disclose a two-part backing layer comprising a peripheral backing layer releasably adhered to the overlapping portion and a central backing layer disposed over the skin contacting surface. Bubb teaches (Figure 31 and [0149]) a two-part backing layer (602) comprising a peripheral backing layer (612) releasably adhered to the overlapping portion and a central backing layer (614) disposed over the skin contacting surface, in the same field of endeavor, for the purpose of maintaining the sterility of the dressing until usage and fastening the wound dressing to the skin of a patient. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the absorbent substrate of Hall, with a two-part backing layer comprising a peripheral backing layer releasably adhered to the overlapping portion and a central backing layer disposed over the skin contacting surface, as taught by Bubb, in order to preserve the sterility of the dressing until usage and to fasten the wound dressing to the skin of a patient.
Regarding Claim 43, Hall discloses (Figure 3) a skin contacting surface (121) of the absorbent material (120) configured to be positioned in a chamber of a skin graft harvesting device (100).
Regarding Claim 44, Hall discloses [0016] an absorbent material (120) comprising at least one of a polyurethane gel or a silicone gel ([0016] describes: “the device includes a dressing comprising a first surface configured to retain a plurality of skin tissue particles […] the first surface comprises a gel.  In specific embodiments, the gel is a polyurethane film, an extra-cellular matrix (e.g. collagen), or a silicone based polymer.”)
Regarding Claim 47, Hall discloses (Figures 1-4; [0036]) a substrate (100) further comprising at least one of an adhesive (gel) associated with at least a part of the skin-contacting surface (121) ([0036] discloses: “[I]n particular embodiments, surface 121 may comprise a gel configured to retain the skin tissue particles by adhering the particles to the layer.”)
Regarding Claim 48, Hall discloses (Figures 2 and 6) a substrate (100) further comprising a pattern of adhesive sites printed on at least a portion of the skin-contacting surface (121).
Regarding Claim 64, Hall discloses (Figures 1-3; [0033]) a substrate (100) further comprising a port (140) configured to couple the substrate to a reduced pressure source (116) to extract accumulated fluids from the substrate ([0033] describes: “[A] low pressure source 116 (e.g. a bellows device, a vacuum pump or other suitable device) can be coupled to aperture 140 and operated to provide a low pressure region within housing 110.”)
Regarding Claim 66, Hall discloses (Figures 1-3 and 7; [0036]) a port (aperture 140) further comprising a conduit (handle portion comprising switch 115 shown in Figures 1 and 2) configured to provide fluid communication between the absorbent material (120) and an external fluid receptacle ([0036] 
Regarding Claim 67, Bubb teaches (Figure 31 and [0149]) a central backing layer (614) disposed over the skin contacting surface configured for handling the substrate prior to positioning in a skin graft harvester ([0152] the dressing 602 can be placed on the patient with its bottom panel opening 618.) The limitation “for handling the substrate prior to positioning in a skin graft harvester” amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The central backing layer of Hall, as modified by Bubb, is fully capable of handling the substrate prior to positioning in a skin graft harvester.

Regarding Claim 68.
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bubb as applied to Claims 42 and 47, and further in view of Ueda EP2837370 A1 (the reference was provided in the IDS dated 05/10/18.)
Regarding Claim 49, the references do not disclose an adhesive material comprising an acrylic adhesive. Ueda teaches (Figures 1-3; [0028]) the use of a substrate comprising an acrylic adhesive, in the same field of endeavor, for the purpose of providing a biocompatible adhesive that does not damage the skin. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the gel on the skin contacting surface of the absorbent substrate of Hall, as modified by Bubb, with an acrylic adhesive, as taught by Ueda, in order to provide a biocompatible adhesive that does not damage the skin.

Regarding Claim 50, the references do not disclose an absorbent material comprising circular pores having an average cross-sectional dimension ranging from about 0.05 millimeters to about 5 millimeters.
Ueda teaches (Figure 1A-1C; [0025]) the use of an absorbent material comprising circular pores having an average cross-sectional dimension ranging from about 160 micrometers to about 1.24 millimeter ([0025] discloses an average opening area of 0.02 to 1.2 mm2: the area of a circle being A=πr2, solving for the radius (r) yields 80 microns for an area of 0.02 mm2 and a radius (r) of about 618 microns for an area of 1.2 mm2
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the absorbent substrate of Hall as modified by Bubb, with circular pores having an average cross-sectional dimension ranging from about 0.16 millimeters to about 1.24 millimeters, as taught by Ueda, in order to provide passageways for exudate from the wound to flow into the absorbent material.

Regarding Claim 51, the references do not disclose an absorbent material comprising circular pores having an average cross-sectional dimension ranging from about 0.1 millimeter to about 1 millimeter.
Ueda teaches (Figure 1A-1C; [0025]) the use of an absorbent material comprising circular pores having an average cross-sectional dimension ranging from about 160 micrometers to about 1.24 millimeter ([0025] discloses an average opening area of 0.02 to 1.2 mm2: the area of a circle being A=πr2, solving for the radius (r) yields 80 microns for an area of 0.02 mm2 and a radius (r) of about 618 microns for an area of 1.2 mm2, the diameter of each pore is twice the radius; therefore the diameter ranges from about 0.16 mm to 1.24 mm) in the same field of endeavor, for the purpose of providing passageways for exudate from the wound to flow into the absorbent material. The limitation is met because the range of Ueda (from about 0.16 mm to 1.24 mm) falls within the range of “about 0.1 millimeter to about 1 millimeter.” 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the absorbent substrate of Hall, as modified by Bubb, with circular pores having an average cross-sectional dimension ranging from about 0.16 millimeters to about 1.24 millimeters, as taught by Ueda, in order to provide passageways for exudate from the wound to flow into the absorbent material.


Claims 55-57, 62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bubb as applied to Claim 42, and further in view of Watson US 2010/0286635 A1 (the reference was provided in the IDS dated 05/10/18.)
Regarding Claim 55, the references do not disclose an absorbent material comprising a plurality of absorbent layers. Watson teaches (Figures 2, 17, and 18; [0028]) an absorbent material comprising a plurality of absorbent layers 26, in the same field of endeavor, for the purpose of enhancing the absorbent material’s capacity to absorb fluids. It would also have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of absorbent layers in the absorbent material of Hall as modified by Bubb, as taught by Watson, in order to enhance the absorbent material’s capacity to absorb fluids.

Regarding Claim 56, the references do not disclose an absorbent material further comprising at least one intermediate wicking layer disposed in fluid communication between the plurality of absorbent layers. Watson teaches (Figures 17 and 18; [0028]-[0029]) an absorbent material further comprising at least one intermediate wicking layer (126) disposed in fluid communication between the plurality of absorbent layers (26), for the purpose of enhancing the absorbent material’s capacity to absorb fluids. It would also have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the absorbent material of Hall as modified by Bubb, as modified by Watson, with at least one intermediate wicking layer disposed in fluid communication between the plurality of absorbent layers, as taught by Watson, in order to enhance the absorbent material’s capacity to absorb fluids.

Regarding Claim 57, Hall discloses [0016] an absorbent material (120) comprising at least one of a polyurethane gel or a silicone gel ([0016] describes: “the device includes a dressing comprising a first surface configured to retain a plurality of skin tissue particles […] the first surface comprises a gel.  In specific embodiments, the gel is a polyurethane film, an extra-cellular matrix (e.g. collagen), or a silicone based polymer.”) However, the references do not disclose an absorbent material comprising a hydrophilic material that is adapted to absorb fluid. Watson teaches (Figure 2; [0028]) an absorbent material (132) comprising a hydrophilic material that is adapted to absorb fluid ([0028] discloses absorptive layers 26 comprise a fluid trapping agent, such as a desiccant or an adsorbent to trap the fluid in the wound crater; these materials are inherently hydrophilic since they are designed to capture fluids like blood and plasma), for the purpose of enhancing the absorption capacity of the material. It would also have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the absorbent material of Hall, as modified by Bubb, with a hydrophilic material that is adapted to absorb fluid, as taught by Watson, in order to enhance the absorption capacity of the material.

Regarding Claim 62, the references do not disclose a liquid impermeable sealing member. Watson teaches (Figure 2; [0028]) the use of a liquid impermeable sealing member (cover 16) made from Gore-Tex®, for the purpose of leak proofing the housing. It would also have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the sealing member of Hall, as modified by Bubb, with a liquid impermeable material, as taught by Watson, in order to leak proof the housing.

Regarding Claim 65, the references do not disclose a port comprising a valve. Watson teaches [0003] a port comprising a valve (a fluid lock provided downstream from the suction member) for the 


Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bubb and Watson, as applied to Claim 57 above, and further in view of Seegert et al. (Seegert), US 2005/0234485 A1 (the reference was provided in the IDS dated 05/10/18.)
Regarding Claim 61, the references do not disclose a sponge material comprising an elastic open pore structured polymer including polyurethane. Seegert teaches (Figure 26; [0172]) the use of an absorbent material made of a sponge material comprising an elastic open pore structured polymer including polyurethane ([0172] describes: “…the foam pad 2601 preferably comprises a highly reticulated, open-cell polyurethane or polyether foam for suitable permeability of wound fluids while under suction”), in the same field of endeavor, for the purpose of improving wound healing by draining fluid from the wound more effectively. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the absorbent substrate of Hall, as modified by Bubb and Watson, from a sponge material comprising an elastic open pore structured polyurethane, as taught by Seegert, in order to improve wound healing by draining fluid from the wound more effectively


Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bubb and Watson and as evidenced by BBC http://www.bbc.co.uk/schools/gcsebitesize/science/ocr_gateway_pre_2011/
carbon_chem/6_designer_polymers3.shtml (the reference was provided in the IDS dated 05/10/18.)
Regarding Claim 63, Hall does not disclose a sealing member comprising polyurethane. Watson teaches (Figure 2; [0028]) the use of a liquid impermeable sealing member (cover 16) made from Gore-Tex®, which is known to contain polyurethane (refer to the BBC article), for the purpose of leak proofing the housing. It would also have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the sealing member of Hall as modified by Bubb and Watson, from polyurethane, as taught by Watson, in order to leak proof the housing.


Response to Arguments
Applicant's arguments, filed 02/15/21, have been fully considered but they are not persuasive. Applicant argues that the references fail to teach a sealing member that includes an overlapping portion extending around a periphery of the absorbent material to substantially seal the absorbent material. This argument is not persuasive because Hall discloses (Figures 1-3 and 6-10) a sealing member (the Examiner is interpreting portions 111 and 112 of the housing 110 as well as the seal 150 to be the claimed sealing member.) Hall explains [0032]: “housing 110 may comprise a first portion 111 and a second portion 112 that may be coupled together or separated to allow the contents within housing 110 to be removed”, and [0033] describes: “[D]uring operation, device 100 can be placed on a skin harvest site such that hollow needles 130 are in contact with the harvest site and seal 150 has sealed the area within the harvest site. It is clearly shown in figure 9 that the housing 110 extends . 
Applicant also contends that the references fail to teach a two-part backing layer comprising a peripheral backing layer releasably adhered to the overlapping portion and a central backing layer disposed over the skin contacting surface.  Applicant stresses that Hall discloses a drape 160 in Figs. 13 and 14, but that drape 160 does not include a two-part backing layer as claimed. Hall discloses the invention substantially as claimed except for the claimed two-part backing layer. The rejections have been amended to include Bubb as a secondary reference to cure the deficiency. Bubb teaches (Figure 31 and [0149]) a two-part backing layer (602) comprising a peripheral backing layer (612) releasably adhered to the overlapping portion and a central backing layer (614) disposed over the skin contacting surface. The purpose of the two-part backing layer is to maintain the sterility of the dressing until usage. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the absorbent substrate of Hall, with a two-part backing layer for the advantage of preserving the sterility of the absorbent material (120) before it is place on the excision site, and before it is place on the donor site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Isabella can be reached on (571) 272-4749.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774